United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.D., Appellant
and
U.S. POSTAL SERVICE, BALDWIN POST
OFFICE, Baldwin, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0991
Issued: January 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 9, 2020 appellant, through counsel, filed a timely appeal from a January 30, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted October 24, 2018 employment incident.
FACTUAL HISTORY
On January 4, 2019 appellant, then a 35-year-old part-time flexible clerk, filed a traumatic
injury claim (Form CA-1) alleging that on October 24, 2018 she injured her right shoulder when
she was lifting a heavy package from a customer while in the performance of duty. She indicated
that she felt a sharp pain in her right shoulder, radiating down into her right hand. Appellant
stopped work on October 26, 2018.
In a development letter dated January 17, 2019, OWCP informed appellant of the
deficiencies of her claim. It requested that she submit additional medical evidence, including
evidence report from a physician containing a diagnosis of a medical condition, and afforded her
30 days to respond.
In an October 26, 2018 progress note, Dr. Eric J. Teschke, an emergency medicine
specialist, noted that appellant presented with shoulder and neck pain that radiated down to her
right hand, which started at work. He further noted that appellant had been working a lot, but
could not recall a single occurrence of injury. Dr. Teschke diagnosed acute right shoulder pain
and right shoulder muscle strain. In a medical note of even date, April Jacobs, a nurse practitioner,
indicated that appellant could return to work on October 31, 2018.
An October 26, 2018 x-ray of the right shoulder revealed no bone, joint, or soft tissue
abnormalities.
In an October 30, 2018 progress note, Ms. Jacobs conducted a physical examination and
diagnosed acute right shoulder and neck pain. In a medical note of even date, she indicated that
appellant could return to work on November 5, 2018.
In a November 2, 2018 prescription slip, containing an illegible signature from an
unidentifiable healthcare provider diagnosed right shoulder rotator cuff tendinitis and
impingement and cervical degenerative disc disease.
A December 10, 2018 magnetic resonance imaging (MRI) scan of the cervical spine
demonstrated congenitally small spinal canal, mild annular disc bulges at C3-4 and C6-7, and a
mild ventral sac and cord impression at C3-4 with mild central stenosis.
In a January 18, 2019 work restrictions note, Dr. John J. Braswell, Board-certified in pain
medicine, excused appellant from work for the period December 28, 2018 through January 24,
2019, noting that she had trouble tolerating prolonged sitting and standing. In a January 24, 2019
work restrictions note, he recommended that appellant should remain off of work until further
treatment.

2

By decision dated February 21, 2019, OWCP denied appellant’s traumatic injury claim,
finding that she had not established causal relationship between her diagnosed condition and the
accepted October 24, 2018 employment incident.
In a November 2, 2018 return to work note, Dr. Chad Loup, a Board-certified orthopedic
surgeon, indicated that appellant was able to return to work with restrictions of no lifting over five
pounds and no overhead activities.
In a January 24, 2019 medical report, Dr. Braswell noted that appellant presented for
follow up of her neck pain. He indicated that she had undergone a cervical epidural steroid
injection on January 17, 2019. Appellant reported that she was also experiencing numbness and
weakness in her leg. Dr. Braswell conducted a physical examination, reviewed the MRI scan of
the cervical spine, and diagnosed cervical radiculitis, bulge of cervical disc without myelopathy,
cervical spinal stenosis, and lumbar radicular pain. He referred appellant to a spinal surgeon.
On March 1, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. During the hearing, held on June 25,
2019, appellant reiterated her account of the accepted October 24, 2018 employment incident.
Counsel noted that they were acquiring additional medical evidence from Dr. Braswell and another
physician. The hearing representative held the record open for 30 days for the submission of
additional evidence. No further evidence was submitted.
By decision dated August 29, 2019, OWCP’s hearing representative affirmed the
February 21, 2019 decision, finding that the medical evidence of record was insufficient to
establish that the accepted October 24, 2018 employment incident caused or aggravated
appellant’s diagnosed medical conditions.
In an August 12, 2019 duty status report (Form CA-17), Dr. Loup noted that appellant felt
a sharp pain in the right shoulder and hand while lifting a package. He diagnosed right shoulder
rotator cuff tendinitis and impingement, joint osteoarthritis, and C6-7 radiculopathy.
In a November 14, 2019 medical report, Dr. Loup noted that appellant’s right shoulder pain
began after trying to pick up a heavy box at work at the end of October 2018. He indicated that
appellant had no preexisting condition. Dr. Loup observed tenderness over the anterolateral
acromion and acromioclavicular joint. He diagnosed rotator cuff tendinitis and cervical
radiculopathy. Dr. Loup concluded that appellant’s right shoulder was injured after lifting the box
at work, which caused pain leading to her diagnosed conditions.
On December 9, 2019 appellant, through counsel, requested reconsideration.
By decision dated January 30, 2020, OWCP denied modification of the August 29, 2019
decision.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted October 24, 2018 employment incident.

3

Supra note 2.

4

F.H., Docket No.18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5
L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9
T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

In his November 14, 2019 medical report, Dr. Loup diagnosed rotator cuff tendinitis and
cervical radiculopathy and concluded that appellant’s right shoulder was injured after lifting a box
at work on October 24, 2018. He did not, however, explain with sufficient rationale how lifting a
box would cause or result in the diagnosed conditions. The Board has held that a medical opinion
is of limited value if it is conclusory in nature.10 A medical opinion must explain how the
implicated employment factors physiologically caused, contributed to, or aggravated the specific
diagnosed conditions.11 Thus, without this explanation, Dr. Loup did not provide a sufficient basis
for his opinion and, therefore, the report is insufficient to meet appellant’s burden of proof.
In an October 26, 2018 progress note, Dr. Teschke noted that appellant experienced
shoulder and neck pain, which started at work, but he also noted that appellant could not recall a
single occurrence of injury. He diagnosed acute right shoulder pain and right shoulder muscle
strain, but did not provide an opinion on a cause of appellant’s diagnosed conditions. The Board
has held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.12 Furthermore, the Board
has also held that pain is a symptom and not a compensable medical diagnosis.13 As Dr. Teschke
has not offered an opinion as to whether appellant’s right shoulder muscle strain is causally related
to the accepted October 24, 2018 employment incident, his progress note is insufficient to meet
her burden of proof.
In January 18 and 24, 2019 medical notes, Dr. Braswell provided multiple diagnoses and
excused appellant from work. Likewise, Dr. Loup, in his November 2, 2018 note and August 12,
2019 Form CA-17 report, conducted a physical examination, reviewed the MRI scan of the
cervical spine, and provided multiple diagnoses. However, neither physician specifically related
the diagnosed conditions to the accepted October 24, 2018 employment incident. As noted above,
the Board has held that medical evidence that does not offer an opinion regarding the cause of a
diagnosed condition is of no probative value on the issue of causal relationship.14 The Board finds,
therefore, the reports of Drs. Braswell and Loup are insufficient to establish appellant’s burden of
proof.
The record also contains reports from a nurse practitioner that were not countersigned by
Dr. Teschke. Medical reports signed solely by a nurse practitioner are of no probative value, as a
nurse practitioner is not considered a physician as defined under FECA and, therefore, is not

10

C.M., Docket No. 19-0360 (issued February 25, 2020); C.D., Docket No. 17-0292 (issued June 19, 2008);
Mary A. Ceglia, 55 ECAB 626 (2004).
11

R.S., Docket No. 19-1774 (issued April 3, 2020); K.G., Docket No. 18-1598 (issued January 7, 2020).

12

L.G., Docket No. 20-0433 (issued August 6, 2020); S.D., Docket No. 20-0413 (issued July 28, 2020); S.K.,
Docket No. 20-0102 (issued June 12, 2020).
13

See S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y., Docket No. 20-0112 (issued June 25, 2020).

14

Id.

5

competent to provide a medical opinion.15 Consequently, these reports will not suffice for
purposes of establishing entitlement to FECA benefits.16
OWCP also received a November 2, 2018 prescription slip. However, this document
contained an illegible signature from an unidentifiable healthcare provider. The Board has held
that reports that bear illegible signatures cannot be considered probative medical evidence because
they lack proper identification that the author is a physician.17 Accordingly, this document is
insufficient to satisfy appellant’s burden of proof to establish her claim.
Finally, appellant also submitted October 26, 2018 x-rays of the right shoulder and a
December 10, 2018 MRI scan of the cervical spine. The Board has held, however, that diagnostic
studies, standing alone, lack probative value on the issue of causal relationship as they do not
address whether the employment incident caused any of the diagnosed conditions.18 These reports
are, therefore, insufficient to establish the claim.
As the medical evidence does not include a rationalized opinion explaining that appellant’s
accepted October 24, 2018 employment incident caused her diagnosed conditions, the Board finds
that she has not met her burden of proof.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a medical
condition causally related to the accepted October 24, 2018 employment incident.

15

Section 8101(2) of FECA provides that medical opinions can only be given by a qualified physician. This section
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law. 5 U.S.C. § 8101(2); 20 C.F.R.
§ 10.5(t). See M.M., Docket No. 20-0019 (issued May 6, 2020); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and physical therapists are not
competent to render a medical opinion under FECA); see also S.L., Docket No. 19-0603 (issued January 28, 2020)
(nurse practitioners are not considered physicians as defined under FECA).
16

Id.

17

J.P., Docket No. 19-0197 (issued June 21, 2019).

18

K.S., Docket No. 19-1623 (issued March 19, 2020); M.J., Docket No. 19-1287 (issued January 13, 2020).

19
See T.J., Docket No. 19-1339 (issued March 4, 2020); F.D., Docket No. 19-0932 (issued October 3, 2019); D.N.,
Docket No. 19-0070 (issued May 10, 2019); R.B., Docket No. 18-1327 (issued December 31, 2018).

6

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

